Exhibit 4.1 DAIMLER RETAIL RECEIVABLES LLC, as Depositor, and [], as Owner Trustee FORM OF TRUST AGREEMENT Dated as of [] TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. Capitalized Terms; Rules of Usage 1 ARTICLE TWO ORGANIZATION Section 2.01. Name 2 Section 2.02. Office 2 Section 2.03. Purposes and Powers 2 Section 2.04. Appointment of Owner Trustee 3 Section 2.05. Initial Capital Contribution of Trust Property 3 Section 2.06. Declaration of Trust 3 Section 2.07. Liability of Certificateholders 4 Section 2.08. Title to Trust Property 4 Section 2.09. Situs of Issuer 4 Section 2.10. Representations and Warranties of the Depositor 4 Section 2.11. Federal Income Tax Matters 5 ARTICLE THREE CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. Initial Ownership 7 Section 3.02. The Certificates 7 Section 3.03. Authentication and Delivery of Certificates 8 Section 3.04. Registration, Transfer and Exchange of Certificates. 8 Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificates. 9 Section 3.06. Persons Deemed Certificateholders 10 Section 3.07. Access to List of Certificateholders’ Names and Addresses 10 Section 3.08. Maintenance of Office or Agency 11 Section 3.09. No Legal Title to Trust Property in Certificateholders 11 Section 3.10. No Recourse 11 Section 3.11. Appointment of Paying Agent 11 Section 3.12. Certificates Nonassessable and Fully Paid 12 i Page ARTICLE FOUR ACTIONS BY OWNER TRUSTEE Section 4.01. Prior Notice to Certificateholders with Respect to Certain Matters 13 Section 4.02. Action by Certificateholders with Respect to Certain Matters 13 Section 4.03. Action by Certificateholders with Respect to Bankruptcy 13 Section 4.04. Restrictions on Certificateholders’ Power 14 Section 4.05. Majority Control 14 Section 4.06. Certain Litigation Matters 14 ARTICLE FIVE APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 5.01. Application of Trust Funds 15 Section 5.02. Method of Payment 15 Section 5.03. No Segregation of Monies; No Interest 16 Section 5.04. Accounting and Reports to Certificateholders, the IRS and Others 16 Section 5.05. Signature on Returns; Tax Matters Partner 16 ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 18 Section 6.02. General Duties 18 Section 6.03. Action Upon Instruction 18 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 19 Section 6.05. No Action Except Under Specified Documents or Instructions 19 Section 6.06. Restrictions 20 Section 6.07. Notice to Administrator of Repurchase Requests 20 ARTICLE SEVEN THE OWNER TRUSTEE Section 7.01. Acceptance of Duties 21 Section 7.02. Furnishing of Documents 22 Section 7.03. Representations and Warranties 22 Section 7.04. Reliance; Advice of Counsel 23 Section 7.05. Not Acting in Individual Capacity 23 Section 7.06. Owner Trustee Not Liable for Basic Documents or Certificates 23 Section 7.07. Owner Trustee May Own Securities 24 ii Page ARTICLE EIGHT COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE Section 8.01. Owner Trustee’s Fees and Expenses 25 Section 8.02. Indemnification 25 Section 8.03. Payments to the Owner Trustee 25 ARTICLE NINE TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement 26 ARTICLE TEN SUCCESSOR AND ADDITIONAL OWNER TRUSTEES Section 10.01. Eligibility Requirements for Owner Trustee 28 Section 10.02. Resignation or Removal of Owner Trustee 28 Section 10.03. Successor Owner Trustee 29 Section 10.04. Merger or Consolidation of Owner Trustee 29 Section 10.05. Appointment of Co-Trustee or Separate Trustee 30 ARTICLE ELEVEN REGULATION AB Section 11.01. Intent of the Parties; Reasonableness 32 Section 11.02. Representations and Warranties 32 Section 11.03. Information to Be Provided by the Owner Trustee 32 ARTICLE TWELVE MISCELLANEOUS Section 12.01. Supplements and Amendments 34 Section 12.02. Limitations on Rights of Others 35 Section 12.03. Notices 35 Section 12.04. Severability 36 Section 12.05. Counterparts 36 Section 12.06. Successors and Assigns 36 Section 12.07. No Petition 36 Section 12.08. Table of Contents and Headings 36 iii Page Section 12.09. GOVERNING LAW 37 EXHIBITS Exhibit A – Form of Certificate A-1 Exhibit B – Form of Certificate of Trust B-1 Exhibit C – Form of Repurchase Request Notice
